Citation Nr: 9920268	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-48 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD but assigned only a 30 percent disability rating.

This case was before the Board previously in March 1997, when 
it was remanded for additional development including 
consideration of amended regulations and additional 
psychiatric evaluation.  The requested development has been 
completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
agency of original jurisdiction.

2.  The appellant has been diagnosed with PTSD.  His PTSD is 
currently manifested by anger, flashbacks, impaired 
concentration, intrusive thoughts, nightmares, sleep 
disturbance, depressed mood, and high irritability.  He has 
effectively withdrawn from society and avoids leaving his 
house in order to minimize contact with others.  The 
appellant has been unemployed since 1986.  Because of the 
symptoms of his PTSD, he is totally occupationally impaired.


CONCLUSION OF LAW

The criteria for a disability evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  All relevant 
facts have been properly developed, and no further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for the rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (1998); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  "Reasonable doubt" means a doubt which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1998).


Factual Background

At a May 1997 social and industrial survey, the appellant 
stated that he was married and had two children.

The examiner noted that he was well groomed and casually 
dressed.  He was alert and oriented to person, place, and 
time.  He had fair eye contact, depressed affect, and goal-
oriented thought process with no loose associations.  He did 
not display any sign of memory deficit.  He denied 
hallucinations, suicidal intentions, and homicidal 
intentions.

He stated that he worked from 1971 to 1981 as a bartender and 
from 1981 to 1986 performing construction work.  He stated 
that he had stopped working due to a back injury.  He 
reported that he had been granted Social Security disability 
benefits.

He stated that he had been unable to work because he had 
difficulty concentrating.  He stated that he avoided contact 
with others because he became easily agitated and became 
involved in fights with co-workers.  He stated that his 
inability to sleep made him irritable during the workday.  He 
noted also that he was limited because of his back pain.

The appellant stated that he had graduated from high school 
in 1962.  He described himself as an average student.

The examiner noted that the appellant was easily angered and 
had difficulty controlling his temper.  The examiner noted a 
history of fighting.  The appellant withdrew from others and 
isolated himself in order to prevent such conflicts.  The 
examiner added that the appellant had recurrent intrusive 
distressful recollections and nightmares of his experiences 
in Vietnam.  He difficulty sleeping and concentrating, 
irritability, and depressed mood.

The examiner opined that the extent of the appellant's 
disabilities prevented him from substantial gainful 
employment.

At a July 1997 VA examination, the appellant complained of 
confusion, sleep disturbance, nightmares, depression, 
lethargy, and flashbacks.

The examiner noted that the appellant was dressed casually 
and appropriately.  He did not make good eye contact and 
appeared distressed.  His mood was depressed.  His affect was 
constricted.  His thought processes were intact.  He denied 
auditory or visual hallucinations but added that he heard 
occasionally a person from the military calling to him and 
that he saw figures in his room at night after turning out 
the lights.

The appellant reported suicidal thoughts, which were recently 
more frequent.  He denied homicidal ideations.  He was 
oriented to person, place, and time.  His insight was fair.  
His memory was intact.  His judgment was fair.  His attention 
and concentration were decreased mildly.

The examiner diagnosed PTSD and recurrent major depression.  
The examiner assigned a GAF  of 60 .  The examiner added that 
the appellant seemed somewhat isolated, had few friends, and 
was unemployed.  The examiner noted that the appellant's 
unemployment seemed due primarily to his physical disability.  
The examiner stated that the appellant's mood was moderately 
depressed and that the appellant's PTSD symptoms were 
moderate.

At a November 1997 VA examination, the appellant stated that 
he lived with his spouse and his four-year old son.  He 
explained that his spouse and son spent several nights per 
week at her sisters' house because of the appellant's anger 
and need to isolate.  He stated that he spent most of his 
time at home.  He explained that he read the bible, sat, and 
paced around the house.  He stated that he was able to shop 
and that he attended church weekly.  He said that he had 
three adult children, whom he saw rarely.

He complained of hopelessness, loss of interest in 
activities, guilt, self-blame, indecisiveness and difficulty 
concentrating, memory problems, fatigue, and sleep 
disturbance.  He admitted to suicidal ideations but stated 
that he had not acted on them because of his hope for 
improvement of his circumstances.  He complained also of 
outbursts of anger, avoidance of others, daily intrusive 
thoughts, weekly nightmares, occasional flashbacks, distress 
upon recollections of Vietnam, general avoidance of stimuli 
reminiscent of Vietnam, emotional numbing, isolation from 
others, sleep disturbance, irritability, poor concentration, 
hypervigilance, exaggerated startle response, and survival 
guilt.

The examiner noted that the appellant was nicely dressed and 
well-groomed.  He was alert and fully oriented.  His affect 
was depressed, and he teared up when talking about difficult 
subjects.

The examiner diagnosed, on Axis I, moderate chronic PTSD and 
severe major depressive episode.  The examiner assigned a GAF 
of 50 .  The examiner noted that the appellant suffered from 
depressive and PTSD symptoms.  The examiner added that 
problems with anger and depression, in which he isolated 
himself, had interfered severely with his marriage and other 
interpersonal relationships.

At a May 1998 VA examination, which was conducted by two 
physicians, the appellant complained of depression, 
hypervigilance, frequent nightmares, intrusive thoughts, 
difficulty sleeping, irritability, difficulty concentrating, 
and crying spells.  He stated that he avoided war movies and 
that helicopters caused flashbacks to his experiences in 
Vietnam.  He stated that he did not socialize much because of 
his general feeling of paranoia.  He stated that he had had 
suicidal thoughts in the past, but he denied any suicide 
attempts.  He stated that he did not have any active thoughts 
of suicide.  He said that he spent most of his time in his 
house or in his back yard.  He added that he visited the day 
care center where his spouse works and that he tinkered 
occasionally with furniture.  He reported that he had been 
employed performing construction work from 1981 to 1986.  He 
stated that in 1986 he injured in back and that he had not 
worked since 1986.

The appellant stated that he had a daughter, who was in her 
thirties, who he visited regularly.  He stated that he was 
married to his second spouse and that they had a four-year 
old son.  He added that he had a third child, with whom he 
also maintained contact.

The appellant's spouse stated that the appellant would 
"sit[] and stare[] off" regularly.  She added that he was 
awake at night frequently and that he made noises when he 
slept.  She described him as extremely moody and irritable.  
She explained that he was capable of being sweet and 
supportive unless he had been agitated.  She said that he did 
not have any friends and that his main social life was 
attending church with her.  She stated that the appellant was 
not violent but added that he occasionally grabbed her and 
screamed at her.  She stated also that he threw objects 
around the house.  She explained that he was upset easily and 
disproportionately by minor incidences.

The examiners noted that the appellant was clean and nicely 
dressed.  His mood was moderately depressed, and his affect 
was appropriate to his mood.  His thought associations were 
intact.  No evidence of delusions or hallucinations was seen.  
He verbalized no suicidal or homicidal ideation.  He was 
alert and well-oriented to person, place, time, and 
situation.

The examiners diagnosed on Axis I moderate to moderately 
severe chronic PTSD and moderate major depression.  The 
examiners assigned a GAF of 55.

The examiners opined that it was questionable if the 
appellant could sustain any gainful employment due to his 
psychiatric condition.  They explained that he was not able 
to deal directly with the public because of his irritability, 
generalized uncomfortable feelings around others and social 
withdrawal.  They added that he would not be able to work in 
any sort of dangerous areas or with hazardous material 
because of some impairment of concentration.  They speculated 
that he might be able to perform some rote task by himself 
but not anything that would require any significant degree of 
concentration or any task that would require frequent 
decision making.


Analysis

The rating criteria for mental disorders, 38 C.F.R. § 4.125 
et seq., were amended in November 1996, during the pendency 
of this appeal.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has stated that where the law or regulation changes during 
the pendency of a case, the version most favorable to the 
veteran will generally be applied.  See West v. Brown, 7 Vet. 
App. 70, 76 (1994); Hayes v. Brown, 5 Vet. App. 60, 66-67 
(1993); Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The VA's General Counsel provided additional guidance with 
respect to this matter in March 1997.  The General Counsel 
held that questions regarding whether the amendments to the 
rating schedule for mental disorders were more beneficial to 
claimants than the previously existing provisions would be 
resolved in individual cases.  See VAOPGCPREC 11-97 (Mar. 25, 
1997).

Prior to November 1996, the schedular criteria for 30, 50, 70 
and 100 percent ratings for psychoneurotic disorders were as 
follows:

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

As amended, all mental disorders, whether diagnosed as 
schizophrenia, PTSD or a combination of both disorders, are 
rated under the same criteria, the "General Rating Formula 
for Mental Disorders," Diagnostic Code 9440.  38 C.F.R. 
§ 4.130 (1998).  The regulation reads as follows for the 30, 
50, 70 and 100 percent ratings:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (1998).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (1998).

After a careful and thorough review of the evidence, the 
Board concludes that, under the amended criteria for mental 
disorders, with application of the benefit of the doubt rule, 
the evidence supports that the appellant's service-connected 
PTSD satisfies the criteria for a 100 percent disability 
rating.

The evidence shows that the predominant symptoms of the 
appellant's PTSD are anger, flashbacks, impaired 
concentration, intrusive thoughts, nightmares, sleep 
disturbance, depressed mood, and high irritability.  He has 
effectively withdrawn from society and avoids leaving his 
house in order to minimize contact with others.  The VA 
social worker, who conducted the May 1997 social and 
industrial survey, opined that the appellant's disabilities 
prevented him from substantial gainful employment.  Although 
the appellant's back disability is not considered in this 
appeal, the social worker failed to explain whether the 
appellant was unemployable solely because of his PTSD.  
However, the physicians, who conducted the May 1998 VA 
examination, provided a thorough report of the appellant's 
PTSD symptoms opined that it was questionable whether the 
appellant could sustain any gainful employment in spite of 
his symptoms.  They outlined extremely limited employment 
circumstances under which the appellant "might" be able to 
work.  Accordingly, in view of these opinions, and with 
consideration of the benefit of the doubt doctrine, it is 
apparent that the appellant is totally occupationally 
impaired.

Because the evidence indicates that the appellant is 
unemployable because of his service-connected PTSD, denying 
the appellant's claim for an increased disability evaluation 
would not, given the current evidentiary circumstances, 
withstand scrutiny of the Court.  Therefore, to expend 
additional resources in an effort to further develop the 
record at this point, so as to afford further assessment of 
the severity of the appellant's PTSD, including obtaining a 
more complete social and industrial survey would be neither 
particularly efficacious, nor in the best interests of the 
appellant.

Although the appellant does not suffer from all of the 
symptoms included in the criteria for a 100 percent 
disability rating, his disability picture is more severe than 
that required for a 50 percent evaluation and more nearly 
approximates the criteria required for a 100 percent rating 
than a 70 percent rating.  Because the appellant is unable to 
work, he is totally occupationally impaired.  Therefore, a 
100 percent evaluation for PTSD is granted.

In light of the foregoing grant, the appellant's claim for a 
total disability evaluation based on individual 
unemployability due to a service-connected disability, which 
the appellant's representative raised in its June 1999 
presentation, but which has not yet been addressed by the RO, 
is deemed moot.


ORDER

A 100 percent evaluation for the appellant's service-
connected PTSD is granted, subject to the criteria that 
govern the payment of monetary awards.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  Global Assessment of Functioning (DSM-IV(tm))

  Under DSM III-R and the Revised DSM IV, a score of 51 to 60 is consistent with moderate symptoms or 
serious difficulty in social, occupational or school functioning.
  Under DSM III-R and the Revised DSM IV, a score of 41 to 50 is consistent with serious symptoms or 
serious impairment in social, occupational or school functioning.


